Exhibit 10.5.b

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into by and between BEVIL J. HOGG (hereinafter “HOGG” or “you” or “your”), and
STEREOTAXIS, INC. (“Company” or “we” or “us” or “our”), to be effective as of
November     , 2008 (the “Effective Date”). For and in consideration of the
following promises, the parties agree to the following:

WHEREAS, you and we have entered into that certain Restated At–Will Employment
Agreement which you signed on or about March 16, 2006 (the “Restated
Agreement”); and

WHEREAS, you have indicated to us your earnest desire to spend your time and
energies to satisfy a variety of interests and in that regard you have advised
us of your intention to resign and take retirement and in that light we have
mutually agreed that your regular full time employment with us will end on
December 31, 2008 (“Separation Date”); and

WHEREAS, you and we desire to enter into this Agreement to supplement and amend
in their entirety the terms in the Restated Agreement, and to otherwise release
any claims thereunder and otherwise terminate the obligations thereunder as set
forth herein; and

WHEREAS, you and we desire to enter into such other arrangements and terms as
are mutually satisfactory to both parties to accomplish the above objectives,
including, but not limited to, any issues that might arise out of the transition
of your current duties with us;

NOW THEREFORE, for and in consideration of the mutual covenants, releases, and
undertakings hereinafter set forth, and for other good and valuable
consideration, which each party hereby acknowledges, it is agreed as follows:

1. Payments and Benefits. Company will provide the payments and benefits
described in this Paragraph 1 in consideration and exchange for and subject to
your promises, agreements, and obligations set out in this Agreement.

(A) Payments. Subject to the offsets provided in Paragraphs 1(D) and 1(G) below,
you and we agree that we shall pay you forty-eight (48) semi-monthly
installments, each in the amount of $16,666.67, less all legally required
federal, state, and local tax withholdings and any other deductions, such as
those for medical and dental insurance, which are made in amounts then required
of our employees. Such semi-monthly installments shall be made in accordance
with the Company’s normal payroll practices, which are currently on the 15th and
30th of each month, with the last installment payment on December 30, 2010. Each
installment payment required under this Section 1(A) shall be considered a
separate payment under Section 409A of the Internal Revenue Code.



--------------------------------------------------------------------------------

(B) Rights To Equity Awards.

(i) A complete list of your outstanding equity awards (except for awards that
have been fully exercised by you prior to the Separation Date (as defined
below)) is set forth on Schedule A. In addition to the payments set forth above,
the number of stock options, stock appreciation rights or other equity awards
subject to vesting that would have vested over the 24 month period following
your Separation Date shall be automatically fully vested as of the date of the
Separation Date. Otherwise said, as of December 31st, 2008 you will be vested in
Seven Hundred Sixty-Nine Thousand Seven Hundred Seventy Nine
(769,779) outstanding options to purchase common stock as specifically set forth
on Schedule A hereto. Accordingly, you will thereafter have an exercise period
of two (2) years next following your Separation Date, each option being
exercisable by five (5) business days prior written notice of exercise to the
Company.

(ii) With respect to your interest in Performance Based Restricted shares
(“PBRs”), you specifically agree to relinquish the PBRs issued to you in June
2005 and in February 2006, numbering eighty-five thousand nine hundred
(85,900) shares, in exchange for the grant of twenty-one thousand four hundred
seventy five (21,475) Time Based Restricted Shares (“TBRs”), all rights to which
shall vest in full upon your retirement on December 31, 2008. The Company shall
grant you the said TBRs upon execution of this Agreement, and you acknowledge
and agree this grant and the acceleration of vesting to the Separation Date
constitute good and valuable consideration for any present or future interest
you may have had in the PBRs being relinquished, which you shall return to the
Company on the date of execution of this Agreement. The procedures for the
exercise of TBRs shall be governed by the TBRs plan as adopted by the Company
and applicable to all holders of TBRs.

(iii) To the extent the foregoing is contrary to the terms of any other
agreements between the parties, the provisions of this Agreement shall control
and be deemed to amend and supersede such contrary provisions. You and we
jointly acknowledge and agree that this will cause any outstanding equity awards
that are incentive stock options to be treated as non-qualified options.

(C) Medical and Dental Insurance Continuation. You shall be entitled to
participate in the Company’s then-prevailing medical and dental plans upon the
same contribution terms as those provided to or for the benefit of the Company’s
employees from time to time during the 24-month period following your Separation
Date, after which time such benefits will cease. This obligation will cease
sooner than two years following your Separation Date, if and at such time as you
assume a full-time position with any other employer. Your participation in all
other Company provided benefit plans and programs shall cease as of December 31,
2008.

(D) Offsets. Any or all of the payments set out in Paragraph 1(A) above shall be
offset by any sums you receive from other employment or from performing
consulting services for any other individual or entity, regardless of whether
such employment or consulting services are on a full-time or part-time basis,
and upon our request you agree to provide us with reasonably satisfactory
documentation of same as a condition of further payments to you under Paragraph
1(A). Excluded from this right of offset are fees received by you arising from
service as a board member or trustee of charitable or civic organizations.

 

2



--------------------------------------------------------------------------------

(E) Management Bonus Plan. You shall continue to be eligible to participate in
the 2008 Quarterly Bonus Plan and 2008 Annual Management Bonus Plan during and
through the fourth quarter of fiscal year 2008, in accordance with and subject
to the terms and conditions set forth in such plans. However, you specifically
covenant and agree that in consideration for the above payments and vesting
benefits accruing to you, that you will not receive any employee equity grants
or otherwise have any claims to any Incentive Bonus arrangements after
December 31, 2008.

(F) Board of Directors. It is anticipated that you will continue as a member of
the Board of Directors at least through the end of your current term (i.e. the
date of the 2010 Annual Shareholders meeting). You agree that you shall receive
only those benefits as a member of the Board as shall be approved by the
Compensation Committee of the Board and in a manner consistent with all board
members for the period of your service as a member and those shall cease as and
when you cease to be retained as a Board member. You specifically agree that you
are not eligible to receive any equity grants for your service on the Board of
Directors, including without limitation any automatic grants provided under the
2002 Non-Employee Director Plan. To the extent you receive cash compensation for
your service as a member of the Board (including any committees), such amounts
shall offset the payments otherwise payable to you pursuant to Paragraph 1(A)
above. Company shall maintain at its expense for your benefit the current or
substantially equivalent directors and officers liability insurance coverage
(which includes a tail to cover claims made against you during a period after
such time as you are (i) no longer an officer of the Company, and (ii) no longer
a director of the Company). In addition, the Indemnification Agreement dated
March 30, 2004, between Company and you (“Indemnification Agreement”) shall
continue upon and after the execution of this Agreement, and the same is hereby
ratified and confirmed by the parties.

(G) Paid Time Off. At the first normal payroll date after December 31, 2008, the
Company will pay to your designated account all sums attributable to accrued,
but unused, paid time off which the parties determine to remain as of
December 31, 2008.

(H) Administrative Assistance; Expenses. The Company agrees to make available to
you reasonable administrative and clerical assistance as necessary from time to
time after the Separation Date to support you in effectively discharging your
duties in your role with the Company. The Company will reimburse you for the
same type of business expenses for which Board members of the Company are
reimbursed in accordance with Company policy, upon submission to the Company of
supporting documentation concerning the type and amount of such expenses
incurred by you in the discharge of your duties as a director of the Company.

2. Release of Claims. In exchange for the receipt of the consideration/payments
set out in Paragraph 1 above and other good and valuable consideration, you and
we hereby agree to relinquish any and all claims under any prior agreements
between us, and do, remise, release and forever discharge each other and any of
our respective parent companies, affiliate companies, subsidiary companies, both
current and future, and our respective directors, officers, shareholders,
employees, agents, attorneys, successors and assigns (the “RELEASEES”), from any
and all matters, claims, including but not limited to those which might relate
to the Restated Agreement, and any and all prior agreements which you may have
executed with us or our predecessor entities or affiliated operations, or
demands, damages, causes of action, debts, liabilities, controversies, judgments
and suits of every kind and nature whatsoever, foreseen or unforeseen, known or

 

3



--------------------------------------------------------------------------------

unknown, which have arisen or could arise between you and our RELEASEES or
between us and your RELEASEES from matters, actions, or inactions which occurred
prior to the effective date of this Agreement, other than for acts of willful
misconduct or intentional bad faith. The Restated Agreement and Confidential and
Non-Compete Agreement dated June 23, 1997 are superseded in their entirety;
however, nothing herein is intended to replace or supersede the obligations set
out in the Indemnification Agreement by and between the Parties, which shall
remain in full force and effect.

3. Agreement Not to File Suit or Other Claims. In exchange for the receipt of
the consideration/payments set out in Paragraph 1 above, you agree as follows:

(A) Neither one of us will file suit or otherwise submit any charge, claim,
complaint, or action to any agency, court, organization, or judicial forum (nor
will you or we permit any person, group of persons, or organization to take such
action on our or your behalf) against the other’s RELEASEES arising out of any
actions or non-actions that have occurred on the part of the RELEASEES up to the
Effective Date, other than for acts of willful misconduct or intentional bad
faith. Said claims, complaints, and actions include, but are not limited to, any
claims you or we may have relating to any aspect of your employment and/or the
separation of that employment, any breach of an actual or implied contract of
employment between you and us, any claim of unjust or tortious discharge, any
claim related to the issuance or non-issuance of stock, any common-law claim
(including, but not limited to, fraud, negligence, intentional or negligent
infliction of emotional distress, negligent hire/retention/supervision, or
defamation), or any claims of violations arising under the Civil Rights Act of
1866, 42 U.S.C. § 1981, the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq.,
as amended by the Civil Rights Act of 1991, the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq. (including, but not limited to, the Older Worker
Benefit Protection Act), the Employee Retirement Income Security Act, 29 U.S.C.
§ 1001 et seq., the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq.,
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act,
29 U.S.C. § 2601 et seq., the Missouri Human Rights Act, the Missouri Worker’s
Compensation Act, the Missouri Employment Security Act, § 288.010 RSMo. et seq.,
the Missouri Service Letter Statute, § 290.140 RSMo., or any other relevant
federal, state, or local statutes or ordinances governing or concerning
employment.

(B) In the event that any person or entity should bring such a charge, claim,
complaint, or action on your or our behalf, you and we hereby waive and forfeit
any right to recovery under said claim and will exercise every good faith effort
to have such claim dismissed. For purposes of the Age Discrimination in
Employment Act (“ADEA”) only, this Agreement does not affect the EEOC’s rights
and responsibilities to enforce the ADEA (including a challenge to the validity
of the waiver of claims in this Agreement), nor does this Agreement prohibit you
from filing a charge under the ADEA with the EEOC or participating in any
investigation or proceeding conducted by the EEOC. Nevertheless, you agree the
RELEASEES will be shielded against any recovery by you, provided this Agreement
is valid under applicable law.

(C) You and we waive any right to participate in any settlement, verdict or
judgment in any pending or threatened class action against your and our
respective RELEASEES arising from conduct occurring before the effective date of
this Agreement, and that you and we waive

 

4



--------------------------------------------------------------------------------

any right to accept anything of value or any injunctive relief associated with
any pending class action against your and our respective RELEASEES.

(D) If you or we violate this Agreement by suing the RELEASEES, such violator
shall pay all costs and expenses of defending against the suit incurred by the
sued RELEASEES, including, but not limited to, reasonable attorneys’ fees and
costs of litigation, and that such violator shall hold the RELEASEES harmless
against any judgment which may be rendered against them. This provision in no
way imposes any condition precedent, any penalty, or any other limitation which
adversely affects your right to challenge this Agreement and its waiver under
the ADEA.

4. No Knowledge of Injury. You represent and warrant that you have no present
actual knowledge of any injury, illness or disease to you that is or might be
compensable as a workers’ compensation claim.

5. Release of Benefit Claims. In exchange for the consideration/payment set out
in Paragraph 1 above, you further release and waive any claim for any type of
compensation or employee benefits with the RELEASEES, other than claims to
benefits as provided in this Agreement.

6. Vested Rights. The parties agree that this Agreement shall not adversely
affect, alter, or extinguish any vested rights you may have with respect to any
401(k) plan to which you are or may be entitled by virtue of your employment
with Company, and nothing in this Agreement will prohibit you from enforcing
your rights to any such 401(k) plan which would have accrued prior to
December 31, 2008. You waive any and all claims to any other benefits as an
employee of the Company and under the terms of any previously executed agreement
with us.

7. Confidential Information, Non-Competition, and Non-Disparagement.

(A) Definitions. For purposes of this Agreement:

(i) “Business” shall mean and include the development, manufacture and sale of
equipment, software, devices, and methods in the field of remote,
computer-controlled or computer-aided navigation and delivery of interventional
disposable devices, for endovascular applications (including electrophysiology
and interventional cardiology), and within the peripheral vasculature in
cardiology applications, with or without the use of magnetic devices or systems,
and related interventional workstations and networks, used in or with
interventional medical procedures, and related areas of research and business
development being currently implemented by the Company, all as presented from
time to time to the Stereotaxis Board of Directors.

(ii) “Related Parties” shall mean and include (a) any and all of our customers
served by the Company or any of our personnel or distributors or agents or at
any time during the final two years of your employment with us, (b) material
investors whom you contacted or met or corresponded with concerning an
investment in or loan to the Company during your final two years of employment
with us, (c) companies or entities or their representatives with respect to
which you prepared and submitted materials to the Board of Directors for the
purpose of pursuing a collaboration or alliance and associated Confidential
Information at any time during

 

5



--------------------------------------------------------------------------------

your final two years of employment with us, (d) prospective new customers,
investors or collaborators which become affiliated with us during the term of
this Agreement.

(iii) “Restricted Period” shall mean the period of your employment with us plus
two (2) years immediately following the Effective Date, provided, however, that
the running of the Restricted Period shall be tolled during any period of time
during which you have violated any of the provisions of Section 2.

(iv) “Territory” shall mean the geographic regions for which you had executive,
managerial, supervisory, sales, marketing and/or other responsibilities at any
time during your last two years of employment with us, which you acknowledge is
worldwide.

(B) Confidentiality.

(i) You agree to keep secret and confidential, and not to use or disclose to any
third parties, including but not limited to Related Parties, any confidential or
proprietary information, including but not limited to intellectual property,
systems, programs, analyses, and/or other information of Company acquired during
the course or as a result of your employment with Company (collectively,
“Confidential Information”). Excluded from the scope and definition of
Confidential Information is information made generally available to the business
community in any manner other than a breach of this sub-Section (B) by you, and
information required to be disclosed by you pursuant to process of law. In that
regard and in recognition that due to the nature and duration of your employment
by the Company the use and disclosure of Confidential Information would
inevitably result from your involvement with or engagement by the Company’s
competitors or Related Parties in connection with Business as defined herein,
you agree that the covenants relating to non-competition and non-interference in
these Paragraphs (B) and (C) hereinbelow are appropriate and fair and necessary
to the protection of Confidential Information hereunder.

(ii) All notes, records, correspondence, data, hardware, software, documents or
the like obtained by or provided to Company regarding the Business, or otherwise
made, produced, or compiled during the course or as a result of your employment
with Company which contain Confidential Information, regardless of the type of
medium that such is preserved in, are the sole and exclusive property of
Company, and shall be surrendered to Company by December 31, 2008, except to the
limited extent necessary for you to perform your responsibilities as a member of
the Board of Directors, and all such retained Confidential Information shall be
surrendered to the Company at the termination of your term on the Board of
Directors.

(iii) Based on the information available to you in your current position, you
covenant that you have not disclosed, and will not disclose any information,
whether confidential, proprietary, or otherwise, which you are not legally free
to disclose. You agree to adhere to these commitments now and in the future and
further, you agree that during the Restricted Period, Company may contact you
and request your cooperation and consultation in securing data or information
about which you may have particular knowledge, and you agree to fully and
confidentially cooperate in any such consultations.

(C) Non-Competition; Restrictive Covenants.

 

6



--------------------------------------------------------------------------------

(i) You hereby acknowledge and agree that (a) the Company competes globally for
and has relationships with customers, collaborators, employees, distributors,
agents, and investors throughout the world; and has spent substantial time,
money and effort over the years in developing and solidifying its relationships
with Related Parties and protecting its Confidential Information and goodwill,
(b) long-term customer and investor relationships and collaborations with other
companies can be difficult to develop and require a significant investment of
time, effort and expense, (c) we compensate our employees to, among other
things, develop and preserve goodwill, loyalty and contacts among Related
Parties, as well as Confidential Information, for and on behalf of us, (d) the
Company, in all fairness, needs certain protection in order to ensure that there
is no disclosure, misappropriation or misuse of any Confidential Information,
which would cause injury or disruption to or interference with the operation of
the Company Business, (e) the Company is hereby agreeing to pay you based upon
your assurances and promises contained herein not to misuse or divert the
Company’s Confidential Information, and (f) because of the role that you have
played in the Company, any interactions concerning the Business that you have
with competitors or Related Parties may result in the disclosure of Confidential
Information or may affect the Company’s relationships with competitors or
Related Parties.

(ii) In consideration of the foregoing, as well as the Company’s entering into
this Agreement and making the payments and granting the other benefits herein,
you shall not during the Restricted Period, directly or indirectly, on your
behalf or for or on behalf of any other person, firm, corporation or entity,
directly or indirectly or through the use of a third party, without the prior
written consent of the CEO of the Company:

(a) provide consultative services with or without pay, own, manage, operate,
join, control, participate in, or be connected as a stockholder, general
partner, officer, director, agent, consultant, independent contractor, or
otherwise with, any business, individual, partner, firm, corporation, or other
entity which is then in competition with the Company or engaged in Business,
including, without limitation to the generality of the foregoing, those firms
listed on Attachment B, or the divisions, departments, or affiliates engaged in
Business within those firms listed on Attachment C;

(b) provide any executive, managerial, supervisory, sales, marketing, research,
or customer-related services to assist any competitor in competing, directly or
indirectly, against us with respect to Business, in the Territory;

(c) obtain or use our Confidential Information and/or to divert goodwill
generated and/or developed for or on behalf of us;

(d) solicit, divert, or take away, or attempt to solicit, divert or take away,
from us the business of any customers for the purpose of selling or providing to
or servicing for any such customer any product or service which is part of the
Business;

(e) knowingly to cause or attempt to cause any customer of Company to terminate
or reduce their existing relationships with us;

 

7



--------------------------------------------------------------------------------

(f) knowingly to solicit, induce, or hire, or attempt to solicit, induce, or
hire, any employee, consultant, or distributor of the Company to leave the
employ of us and/or to work for any competitor of the Company; or

(g) contact or negotiate with Related Parties concerning the Business, or
undertake any actions that interfere with the Company’s operations.

(D) Acknowledgements Regarding Restrictions.

(i) We agree the restrictions in Paragraph 7(C) shall apply only to prevent you
from making contacts and providing services in the Business, which reflects
industry segments in which you provided services for and/or on behalf of us,
and/or regarding which you had Confidential Information at any time during your
final two years of employment with us. You agree that the restrictions contained
in Paragraph 7(C) are reasonable and enforceable.

(ii) Nothing in Paragraph 7(C) is intended to prevent you from (A) owning up to
one percent (1%) of the publicly traded stock of any company, (B) performing
services for other clients, consistent with the prohibitions therein, or
(C) after termination of your employment with the Company, providing services to
or being employed by firms such as those listed on Attachment C in divisions,
departments, or affiliates within those firms not engaged in Business so long as
the restrictions in Paragraph 7(C) or any of your duties or obligations under
the Confidentiality or Non-Competition provisions of this Agreement are not
violated thereby.

(iii) You also acknowledge that you are represented by counsel and have spoken
with your counsel and understand that if disputes arising under or relating to
this Agreement were to be litigated in California, a California court could very
well apply California law to at least certain aspects of this Agreement despite
a choice of law provision specifying that Missouri law governs, and California
law may be more favorable to you in various respects relating to this Agreement,
and

(iv) Notwithstanding the acknowledgments in (iii) hereinabove, you acknowledge
and agree, however, that:

(a) The parties’ expectations under this Agreement are based upon the parties’
agreement that Missouri law shall apply, and that this matter shall be litigated
exclusively in Missouri, and you expressly so consent;

(b) You are hereby expressly waiving any right you might have to proceed in the
courts in California and/or to seek application of California law with respect
to the Agreement, and further agree specifically not to file any declaratory
judgment or similar type of action in California relating to the Agreement;

(c) You consent and agree to, and will not contest, the entry of temporary,
preliminary and permanent injunctive relief requiring that you litigate matters
relating to this Agreement only in Missouri, preventing you from litigating any
such matters in California or anywhere else (other than Missouri), and
preventing you from seeking to have California law applied to any such matters;

 

8



--------------------------------------------------------------------------------

(d) You will not seek any temporary, preliminary or permanent injunctive relief
requiring Company to litigate in California or preventing Company from
litigating disputes arising under or relating to this Agreement in Missouri;

(e) In the event you claim, contend or believe that you need not comply with, or
are somehow excused from, your obligations set forth in this Agreement
(including specifically your obligations to litigate exclusively in Missouri,
not to litigate in California, and not to seek to have California law applied),
then you shall give Company written notice, at least thirty (30) days before
filing any lawsuit, specifying in detail the reasons for your claim, contention
and/or belief; and

(f) You consent, agree and stipulate to the dismissal of any action which is
filed in violation of the terms of this Agreement.

E. Nondisparagement. You and we agree that neither party will in any way
disparage the other party including current or former officers, directors and
employees of RELEASEES, and neither party will, at any time, make or solicit any
comments, statements or the like to the media or to others, including their
agents or representatives, that may be considered to be derogatory or
detrimental to the good name or business reputation of either party.

(D) Company’s Rights in the Event of Breach or Non-Compliance. In the event of a
breach or threatened breach of any of your duties or obligations under the
Confidentiality, Non-Competition or Non-Disparagement provisions hereof, the
Company shall be entitled, in addition to any other legal or equitable remedies
it may have in connection therewith (including any right to damages that it may
suffer), to the following:

(i) Temporary, preliminary and permanent injunctive relief restraining such
breach or threatened breach. You hereby expressly acknowledge that the harm
which might result to the Company as a result of any noncompliance by you with
any of these provisions would be largely irreparable.

(ii) To the extent we believe that any of your obligations or covenants has been
violated in any way, you or your representative will be so notified in writing
and will be given the opportunity within thirty (30) days next following receipt
of the notice to explain the actions in question or otherwise cure the violation
to our satisfaction, and in the event that you do not explain or cure the
violation to our satisfaction, in addition to any other remedies at law or in
equity we may immediately discontinue the payments set out in Section 1(A)
above, and you will resign and will be deemed to have tendered your resignation
as a member of the Board of Directors immediately if so requested by a majority
of the members of the Board of Directors.

8. No Admission of Wrongdoing. The parties to this Agreement agree that nothing
in this Agreement is an admission by any party hereto of any wrongdoing, either
in violation of an applicable law or otherwise, and that nothing in this
Agreement is to be construed as such by any person.

9. Voluntary Agreement. You further acknowledge that you understand this
Agreement, the claims you are releasing, the promises and agreements you are
making, and the effect of your signing this Agreement. You further represent,
declare, and agree that you voluntarily accept the

 

9



--------------------------------------------------------------------------------

consideration described above in Paragraph 1 for the purpose of making a full
and final compromise, adjustment, and settlement of all claims or potential
claims against the RELEASEES from any action or inaction taking place prior to
the effective date of this Agreement.

10. Rights Upon Death. In the event of your death during the Term of this
Agreement, all your rights shall be construed to be those exercisable as of the
date of your death with respect to Schedule A, and any payments not previously
made under Paragraph 1(A) shall continue to be made to your estate.

11. Choice of Law; Judicial Interpretation and Enforcement. This Agreement shall
be construed and governed by the laws of the State of Missouri. Any litigation
arising out of or relating to this Agreement shall be filed and pursued
exclusively in the State courts encompassing St. Louis County, Missouri or the
United States District Court, Eastern District of Missouri, and the parties
hereto consent to the jurisdiction of and venue in such courts. Whenever
possible, each provision, or subpart thereof, of this Agreement shall be
interpreted so as to be valid and enforceable under applicable law.

12. Modification. The parties hereto agree that this Agreement may not be
modified, altered, or changed except by a written agreement signed by the
parties hereto.

13. Entire Agreement. The parties acknowledge that this Agreement constitutes
the entire agreement between them superseding all prior written and oral
agreements, regarding your separation and the relationship between the parties
following your separation, and there are no other understandings or agreements,
written or oral, among them on the subject of your separation or our subsequent
relationship.

14. Severability. If any provision of this Agreement is held to be invalid, the
remaining provisions shall remain in full force and effect, except as follows:
if any aspect of (a) the release and waiver of all claims contemplated in
Paragraph 2 and 3(A) through 3(E) of this Agreement, or (b) the covenants and
obligations with respect to confidentiality, non-competition, non-interference,
or non-disparagement contemplated in Paragraph 7 of this Agreement, in any
material respect is determined to be invalid or unenforceable, then, at
Company’s option and to the extent allowed by applicable law, the Agreement
shall be reformed and deemed amended in order to reflect to the greatest extent
allowable and enforceable the original understandings between the parties as
reflected in the form of agreement executed by the parties.

15. Execution and Effective Date. Separate copies of this document shall
constitute original documents which may be signed separately but which together
will constitute one single agreement. This Agreement will not be binding on any
party, however, until, at a minimum, it is signed by all parties or their
representatives. In addition and without limiting the foregoing, this Agreement
shall only become effective and binding on the eighth (8th) day following your
execution of this Agreement.

16. Time for Consideration. By executing this Agreement, you acknowledge that
you have been advised you have at least twenty-one (21) days within which to
consider this Agreement before signing the same, and you have, in fact, been
given at least twenty-one (21) days within which to consider this Agreement
prior to signing the Agreement. Notwithstanding the opportunity

 

10



--------------------------------------------------------------------------------

to consider this Agreement for 21 days, you acknowledge if you sign this
agreement anytime prior to the expiration of 21 days, that you have nonetheless
given full consideration to those terms and sign of your free volition.

17. Consultation With an Attorney. By executing this Agreement, you acknowledge
that, at the time you were presented with this Agreement for your consideration,
you were advised by a representative from Company to consult with an attorney
about this Agreement, its meaning, and effect, prior to executing this
Agreement.

18. No Reliance. The parties have not relied on any representations, promises,
or agreements of any kind made to them in connection with this Agreement, except
for those set forth in this Agreement.

19. Capacity to Settle. You represent and warrant that you have no legal
impediments (including bankruptcies) to fully and completely settle all claims
and to sign this Agreement. You further warrant that you are the sole owner of
all the claims, if any, you have released in this Agreement, and that you have
not assigned or transferred any such claim (or any interest in any such claim)
to any other person, and that you will indemnify, defend and hold the RELEASEES
harmless for any damages costs, fees or expenses which they may incur if these
representations and warranties are incorrect in any respect.

20. Return of Property. On or before December 31, 2010, you agree to return all
property belonging to Company, its customers and contractors, including, but not
limited to, keys, security cards, credit card, equipment, manuals, security and
access codes, and documents of any kind provided or shown to you throughout your
employment with Company (including, but not limited to, policy books or
memoranda, customer lists and customer data, pricing data, marketing data,
products and services materials, and the like); however, you may retain the
Apple desktop computer supplied to you by the Company provided you remove or
allow the Company to remove from the computer all Confidential Information.
Based upon the representation hereby made by you to the Company that the
computer contains no Confidential Information, the parties acknowledge and agree
that no such removal is necessary. The Blackberry device and its connectivity to
the Company’s e-mail system will continue to be available to you to the extent
necessary to discharge your duties as a director to the Company. You further
agree that as of such date, you will not have copied or otherwise replicated,
nor will you retain, any of the above or like data and things. In any event you
warrant and promise that, pursuant to this Agreement, any Confidential
Information to which you have access will not be disclosed in any manner
prohibited by this Agreement.

21. Arbitration. The parties agree that in the event of any breach or alleged
breach of this Agreement, and after a period of forty-five (45) days during
which the parties shall in good faith seek to mediate and resolve their
disputes, such breach or dispute shall be submitted to arbitration under the
rules of the American Arbitration Association (“AAA”) for selection of a neutral
arbitrator. Arbitration shall be the sole and exclusive remedy with respect to
any alleged breach or dispute, and shall be handled pursuant to the procedures
and provisions of the AAA and the proceedings shall be private and confidential.

(A) The parties shall jointly request the AAA to designate a panel of
arbitrators, and either the parties mutually shall agree upon one of the
arbitrators or, in the absence of mutual

 

11



--------------------------------------------------------------------------------

agreement, each side shall alternatively strike a name from the list of
arbitrators commencing with the party seeking arbitration, and the name
remaining on the list shall be deemed chosen as the arbitrator.

(B) The parties agree that the issue before the arbitrator shall be whether one
of the parties breached the terms of this Agreement, and, if so, what are the
appropriate damages, if any, except that the arbitrator will have no authority
to award punitive damages or damages for non-economic injuries. The finding of
the arbitrator shall be final and binding on both parties. The arbitrator shall
have no power to add to, detract from, or alter this Agreement in any way, and,
notwithstanding any AAA rule to the contrary, the arbitrator shall have no power
to award, and may not award, punitive or non-economic damages. The arbitrator’s
decision shall be subject to review only as provided under the Federal
Arbitration Act where the arbitrator has failed to base his or her decision on
the Agreement. Pending final decision by the arbitrator, there shall be no other
legal action taken by either party to the controversy.

(C) The arbitration shall take place in the State of Missouri. All costs and
expenses incidental to and arising out of the arbitration (e.g., arbitrator’s
fee) shall be borne by the losing party, but each side shall pay its own
attorneys’ fees irrespective of the party obtaining or not obtaining relief.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement.

I, BEVIL J. HOGG, HAVE READ THIS AGREEMENT, UNDERSTANDING ALL OF ITS TERMS, AND
UNDERSTANDING THAT IT HAS A BINDING ARBITRATION PROVISION, WHICH CAN BE ENFORCED
BY EITHER OF THE PARTIES, SIGN THIS AMENDED EMPLOYMENT AGREEMENT OF MY FREE
WILL.

 

Date: November 25, 2008   By:  

/s/ Bevil J. Hogg

    Bevil J. Hogg   STEREOTAXIS, INC. Date: November 20, 2008   By:  

/s/ Fred A. Middleton

  Name:   Fred A. Middleton   Title:   Chairman of the Board



--------------------------------------------------------------------------------

Schedule A

OPTIONS AND STOCK APPRECIATION RIGHTS

 

Award
#

  

Grant

   Shares    Exercise
Price   

Vesting
Start

  

Type
of
Option

  

Plan

   Exercised    Out-
standing    Vested at
12/31/08

1

   11/08/01    83,333    1.62    11/08/01    ISO/NQO    1994    75,000    8,333
   8,333

2

   11/08/01    55,555    1.62    11/08/01    ISO/NQO    1994       55,555   
55,555

3

   02/19/02    97,222    4.75    02/01/02    ISO/NQO    1994       97,222   
97,222

4

   05/28/03    69,444    5.94    05/28/03    ISO/NQO    2002       69,444   
69,444

5

   01/28/04    48,611    6.77    01/28/04    ISO/NQO    2002       48,611   
48,611

6

   02/26/02    48,611    8.00    08/17/04    ISO/NQO    2002       48,611   
48,611

7

   06/16/05    92,500    7.80    06/16/05    SAR    2002       92,500    92,500

8

   02/22/06    76,900    12.03    02/22/06    SAR    2002       76,900    76,900

9

   02/07/07    160,000    10.24    02/07/07    ISO/NQO    2002       160,000   
153,333

10

   02/05/08    100,000    6.86    02/05/08    ISO/NQO    2002       100,000   
70,833

11

   05/28/08    75,000    4.97    05/28/08    ISO/NQO    2002       75,000   
48,437                                    TOTAL    907,176                75,000
   832,176    769,779

 

14



--------------------------------------------------------------------------------

Attachment B

LIST OF FIRMS

 

  1. Catheter Robotics

  2. Corindus

  3. Hansen

  4. Magnetecs

  5. SmithCurl/Curlview

  6. Systems One

 

15



--------------------------------------------------------------------------------

Attachment C

LIST OF FIRMS

 

  1. Atricure

  2. Boston Scientific

  3. Biosense Webster

  4. Biotronik

  5. GE Medical

  6. Intuitive Surgical

  7. Medtronics

  8. Philips

  9. Pulse Technologies

  10. Siemens

  11. St. Jude

  12. Swiss Medical